ELLIOTT, J.
Police jury of St. Martin parish, La., moves to dismiss the appeal taken by Joseph Brous-sard herein, assigning as grounds that the appeal has been abandoned and the right of appeal lost.
The record shows that the judgment was rendered on May 24,1930, but was not signed until June 23,1930. The plaintiff was granted a devolutive appeal on June 23, 1930, and the same was made returnable to this court on August 18,1930, but no appeal bond was filed under this order making the appeal effective.
*48Tile minutes of the lower court show that on, October 24, 1930, plaintiff obtained from the lower court an order extending the return day which had expired in August, 1930, until December 8, 1930. Bond was filed under this last order on October 29, 1930.
The appellee contends that the district court had no authority to extend a return day, the life of which had expired and ceased to have effect long before 'the extension was moved for.
If the plaintiff-appellant had obtained a new order on October 24, 1930, it would have been all right. Gresham v. Collier, Sheriff, 128 La. 143, 54 So. 590. But that was not done. The order in question merely purports to extend a return day, already expired, and without effect at the time in question.
As it is, there is no order supporting the present appeal, and without an order there is no appeal. Not only that, but the order of October 24, 1930, was granted in open court at a term of court succeeding that during which the judgment was rendered, and there is no order by the court, nor prayer by plaintiff-appellant that defendant be cited to answer the appeal, and defendant was not cited to .answer this appeal. The situation is imputable to the carelessness of the plaintiff-appellant.
For the reasons stated, the motion to dismiss must prevail. It is now ordered that the appeal herein be dismissed at the cost of appellant.